ORDER
Restani, Judge:
A. Plaintiff herein is allowed until June 1, 1998 to submit an order settling the amount of interest and/or costs owing in this action.
B. By June 1,1998, proceedingin general chronological order of filing, the United States shall select an appropriate case for the entry of judgment with interest, shall notify plaintiff in that case, and shall submit a proposed judgment form to the court by that date. Plaintiff may submit comments on the proposed judgment within three days thereafter. The briefs and opinion on the issue of interest filed in this case will be deemed filed in the newly selected case.
C. The stay of December 5, 1995 is lifted only as follows:
1. Amendments to unanswered complaints may be filed without motion to amend such complaints to correct errors or to add new claims.
2. Voluntary dismissals by plaintiffs may be filed.
3. Swisher v. United States, No. 95-03-00322 and Stone Container v. United States, No. 96-10-02366 may proceed. The United States is deemed to have answered the complaints denying the allegations thereof and raising the defense of the statute of limitations set forth in 28 U.S.C. § 2636(i) (1994). Plaintiffs will submit motions for summary judgment by June 18,1998. Response time will run from this date. Ami-cus briefs on behalf of plaintiffs may be filed by June 26,1998. A copy of this order shall be placed in the respective case files.
4. By June 19,1998, the United States will file with the court a report on a random sampling of cases to determine what documentation results from queries to Customs’ record-keeping system on particular cases.
5. The court will accept suggested plaintiffs’ plans for general claim disposition, without legal argument. It is likely that a plan agreed upon by a number of plaintiffs will have greater impact. It is suggested that plaintiffs delay filing until the government’s random sampling of documentation is completed so that the plan may respond to the results.
The court likely in early July will publish for comment a general claim disposition proposal.